Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
20, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00817-CR


                          LONNIE J. BUSH, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 178th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1437015


                 MEMORANDUM                      OPINION

      Appellant Lonnie J. Bush has signed and filed a written request to withdraw
his notice of appeal. See Tex. R. App. P. 42.2. Because this court has not delivered
an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.

                                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Donovan.
Do Not Publish – Tex. R. App. P. 47.2(b).




                                         2